Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Baldwin, Jr. et al (US 2011/0039468 A1) and Hiroshi et al (JP2002061009A).
Applicant’s arguments with respect to the prior art have been fully considered and they are found persuasive. Specifically, the Examiner agrees that the submitted amendment specifying first and second skin layers located directly adjacent the top and bottom surfaces, respectively, of a monolithic core layer, and that the monolithic core layer, first skin layer, and the second skin layer have been co-extruded to define the breathable multilayer film overcomes the prior art of record. For emphasis, the Examiner adds that the present specification makes the distinction between the terms “adjacent” and “directly adjacent”, such that “directly adjacent” precludes the existence of other, intervening layers. Furthermore, the present figures describe “directly adjacent” in a manner consistent with this interpretation, and the claim limitation specifying co-extrusion further reinforces this notion. In addition, modifying the multilayer film of Baldwin, Jr. to meet the present claims would render it inoperable for its intended purpose, as doing so would require removal of microporous layers located between the skin layers and monolithic core layer. The microporous layers of Baldwin, Jr. are almost wholly responsible for the film’s desired effects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783